UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 29, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-9789 SEVCON, INC. (Exact name of registrant as specified in its charter) Delaware 04-2985631 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 155 Northboro Road, Southborough, Massachusetts 01772 (Address of principal executive offices and zip code) (508) 281-5510 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at February 12, 2013 Common stock, par value $.10 SEVCON, INC. FORM 10-Q FOR THE QUARTER ENDED DECEMBER 29, 2012 INDEX PAGE PART I - FINANCIAL INFORMATION 2 Item 1Financial Statements (unaudited) 2 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Comprehensive Income (Loss) 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3Quantitative and Qualitative Disclosures about Market Risk 15 Item 4Controls and Procedures 16 PART II - OTHER INFORMATION 16 Item1 Legal Proceedings 16 Item 1ARisk Factors 16 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 18 Item3 Defaults upon Senior Securities 18 Item4 Mine Safety Disclosures 18 Item5 Other Information 18 Item 6 Exhibits 18 SIGNATURES 19 INDEX OF EXHIBITS 19 PART I.FINANCIAL INFORMATION Item 1 Financial Statements CONSOLIDATED BALANCE SHEETS Sevcon, Inc. and Subsidiaries (in thousands of dollars except per share data) December 29, September 30, (unaudited) (derived from audited Statements) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowances for doubtful accounts of $29 at December 29, 2012 and $32 at September 30, 2012 Other receivables Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, at cost: Land and improvements 23 23 Buildings and improvements Equipment Less: accumulated depreciation and amortization ) ) Net property, plant and equipment Long-term deferred tax assets Goodwill Other-long term assets 22 30 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ INVESTMENT Current liabilities: Current portion of long term debt $
